DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 28, 2020 has been entered.
	The supplemental response filed on October 8, 2020 has also been entered.
	Claims 1, 3-21, 23, and 29-34 are pending and under examination. 
 
Response to Arguments
3.	Upon further consideration, all of the previously made rejections have been withdrawn, and new prior art rejections have not been made.
Issues under 35 U.S.C. 112(b)
The current version of claims 1 and 32 addresses the potential new issue under 35 U.S.C. 112(b) discussed in the Advisory action mailed on August 28, 2020. See also Applicant’s argument on page 9 of the Remarks filed on October 8, 2020. Accordingly, this rejection has not been made in this Office action.
sample to be obtained from a single subject and encompasses samples in which the cell-free DNA comes from two individuals (e.g., the mother and fetus as recited in claim 34), was persuasive. Claim 34 has not been rejected under 35 U.S.C. 112(d). 
Rejections under 35 U.S.C. 103
Previously, claims 1, 23, and 29-32 were rejected under 35 U.S.C. 103 as being unpatentable over Beier in view of van den Oever. Claims 3-21 were rejected under 35 U.S.C. 103 citing Beier and van den Oever as the primary combination of references. Claim 32 was rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of van den Oever.
These rejections have been reconsidered and have been withdrawn for the following reasons.
The rejections citing Beier as the primary reference have been withdrawn because there is no proper rationale to combine the references so as to arrive at the claimed methods. In contrast to Applicant’s arguments on pages 10-11 of the Remarks filed on October 8, 2020, Beier does disclose methods that use a single sample obtained from a subject (see, e.g., para. 45, where the host-pathogen embodiment is discussed; see also paras. 45 and 119-129), but the all of the embodiments disclosed in Beier also include a step of capturing a desired population or subpopulation for analysis (see, e.g., paras. 6-10, 45, and 123-127). There is no proper rationale for applying these methods to the maternal blood samples of van den Oever because van den Oever does not suggest the analysis of subpopulations within the disclosed cell-free DNA sample. Instead, van den Oever analyzes both subpopulations (i.e., cell-free fetal DNA and cell-free maternal DNA) in the maternal blood sample (see, e.g., pages 700-701). As well, there is no 
Since the rejections citing Beier as the primary reference have been withdrawn for the above reasons, Applicant’s arguments filed on October 8, 2020 regarding said rejections have been considered, but are moot in view of the withdrawal of the rejections. 
The rejection citing Tang as the primary reference has also been withdrawn because the reference fails to teach or suggest formation of concatemers that meet the structural requirements set forth in claim 32, and in particular, the requirement in claim 32 prohibiting the presence of replicated DNA sequences in the concatemers. More specifically, Tang teaches that the concatemers to be subjected to the disclosed multi-pass sequencing method contain multiple copies of the target nucleic acid sequence(s) (see, e.g., paras. 6, 28, 46, and 47). Subjecting a sample of unamplified or unreplicated cell-free DNA (e.g., cell-free DNA isolated from a maternal blood sample as disclosed in van den Oever) to concatenation as described in Tang would not necessarily produce concatemers having more than one copy of each target sequence, and there is no proper rationale to modify the method of Tang, which uses amplification to generate a large number of target sequence copies for concatenation, such that multiple target sequences in the cell-free DNA of 
Since the rejection has been withdrawn for the above reasons, Applicant’s arguments concerning the rejection have been considered, but they are moot in view of the withdrawal of the rejection.

Specification
4.	The use of the terms QIAAMP, MINION, and SPEEDVAC, each of which is a trade names or a mark used in commerce, has been noted in this application. See, e.g., page 24, para. [0102]. These and any other trade names or marks used in commerce in the specification should be accompanied by the generic terminology; furthermore these terms and any other trade names or marks used in commerce in the specification should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Allowable Subject Matter
5.	Claims 1, 3-21, 23, and 29-34 are allowed.

The instant claims are drawn to a method for sequencing cell-free DNA obtained from a bodily fluid sample. See independent claims 1 and 32. As can be seen in these claims, the method requires obtaining cell-free DNA fragments from the bodily fluid sample, forming at least two different concatemers from said cell-free DNA fragments, and subjecting the concatemers to single-molecule sequencing.  
The following references constitute the closest prior art: (1) Beier et al. (US 2012/0045771 A1); (2) Tang et al. (WO 2016/077313 A1); and (3) Lin et al. (WO 2015/089333 A1). Beier and Tang were relied upon previously. Lin is newly cited.
The teachings of Beier and Tang, considered alone or in combination, do not anticipate or render obvious the claimed methods for the reasons discussed above in the “Response to Arguments” section. 
Lin discloses a method that contains the following steps (see Fig. 25 and the accompanying description in para. 43 on pages 10-11): (a) using ligation to form at least one concatemer (multimer) from a plurality of DNA fragments, which may be cell-free DNA fragments; and (b) amplifying the resulting concatemers (multimers). See also Example 15 on pages 114-115. The reference fails to anticipate the instant claims or render them obvious, though, because the concatemers (multimers) generated by the process shown in Figure 25 and discussed in para. 43 are subjected to amplification and library preparation prior to any sequencing step (see, e.g., paras. 30 and 43). These amplification and library preparation steps do not preserve the concatemer for sequencing as is required by independent claims 1 and 32.
In view of the foregoing, the claims are novel and unobvious.
	
Conclusion
6.	Claims 1, 3-21, 23, and 29-34 are allowed.
This application is in condition for allowance except for formal matter discussed in the specification objection above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571) 272-8291.  The examiner can normally be reached on 8-5, M-F. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637